DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nigriny, Matthew (Registration No.: 69,753) on November 10, 2021.

The application has been amended as follows:
Please amend claim 1 as follows:

1.	(Currently Amended)  A method that implements database actuator tool to execute database queries, the method comprising the steps of:
	electronically connecting with one or more database systems and servers; 
	identifying a set of frequently used tasks for the one or more database systems and servers based on historical use data; 
	responsive to the set of tasks, automatically generating a set of SQL queries that are preconfigured and made available via an interactive user interface that provides a single interface to search directly in the one or more database systems and servers; the set of SQL queries comprising: 

one or more dynamic queries that retrieve database information after (1) a user selection of a dynamic query identifier type and (2) a user input in a form of a search term, and wherein the interactive user interface displays a plurality of tables that are related for each query from the set of queries and upon a user selection of one of the plurality of tables, displays related data in a tabular format; and
		one or more nested queries that provide relationship data between a plurality of different tables;
storing the set of SQL queries in a database;
	receiving, via the interactive user interface, a user input constituting a desire for a user to access information from the one or more database systems and servers;
	authorizing the user to access some portion of the set of preconfigured SQL queries based on a security protocol for content visibility; 
	responsive to the user input and the user authorization, automatically executing one or more static queries from the set of SQL queries, via a query executor, wherein each static query structure is predefined and available on the interactive user interface;
	receiving, via the interactive user interface, a selection by the user of a dynamic query identifier type from a drop-down window and an input from the user in the form of a search term associated with the selected dynamic query identifier; 
responsive to the selected dynamic query identifier and the search term, automatically executing one or more dynamic queries from the set of queries, via the query executor; and
create an audit trail comprising a list of  the executed one or more static queries and one or more dynamic queries, an identification of one or more frequently used queries from the executed one or more dynamic queries, and 
optimize the one or more dynamic and static queries based on a time required to run one or more of the static and dynamic queries and a frequency parameter of the one or more frequently used queries;    
apply the audit trail  as feedback to (1) the identification of the set of frequently used tasks and (2) the placement of one or more links  in the interactive user interface; and[[.]] 
storing the static and dynamic queries for execution in multiple environments.


Allowance
Claims 1-17 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record fails to teach or suggest the claimed limitations as presented herein.  The closest prior art on the record Cohen et al. (US 2016/0344758), GOVANI et al. (US 2010/0293178), Sunderic et al. "SQLSERVER 2000, Stored Procedure Programming", Thorpe et al. and Scott et al. (US 10,909, 130).  However, the reference failed to teach responsive to the selected dynamic query identifier and the search term, automatically executing one or more dynamic queries from the set of 
Also note a newly cited Chen et al. (US 20140258296), which discloses static and dynamic queries, however, fails to teach applying the audit trail as feedback to the identification of the set of frequently used tasks and the placement of one or more links in the interactive user interface; and storing the static and dynamic queries for execution in multiple environments
	Although (US 2017/0017683) and (US 2016/0110265) disclose audit trail, however, the reference fail to teach authorizing the user to access some portion of the set of preconfigured SQL queries based on a security protocol for content visibility; responsive to the user input and the user authorization, automatically executing one or more static queries from the set of SQL queries, via a query executor, wherein each static query structure is predefined and available on the interactive user interface; receiving, via the interactive user interface, a selection by the user of a dynamic query identifier type from a drop-down window and an input from the user in the form of a search term associated with the selected dynamic query identifier.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.
A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claim 1.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 16, 2021